Name: Commission Implementing Regulation (EU) 2017/1963 of 9 August 2017 amending Implementing Regulation (EU) No 615/2014 laying down detailed rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council and Regulation (EU) No 1308/2013 of the European Parliament and of the Council in respect of work programmes to support the olive oil and table olives sectors
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  EU finance;  processed agricultural produce;  agricultural policy;  plant product
 Date Published: nan

 28.10.2017 EN Official Journal of the European Union L 279/30 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1963 of 9 August 2017 amending Implementing Regulation (EU) No 615/2014 laying down detailed rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council and Regulation (EU) No 1308/2013 of the European Parliament and of the Council in respect of work programmes to support the olive oil and table olives sectors THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular, Articles 57(2), 58(4), 62(2) and 66(4) thereof, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (2), and in particular Article 31 thereof, Whereas: (1) In the light of the experience gained during the implementation of the 3-year work programmes that started on 1 April 2015, certain provisions of Commission Implementing Regulation (EU) No 615/2014 (3) should be simplified or clarified. At the same time, it is appropriate to further limit the administrative burden for operators and the national administrations. (2) As the year of implementation of the work programmes starts on 1 April, in the context of amendments to approved work programmes in the event of a merger of beneficiary organisations, the separate work programmes of the merging beneficiary organisations should be operated in parallel until the start of the year of implementation that follows the year of implementation in which the merger occurred. In the same context, certain conditions to accept amendments to work programme measures should be adapted to make clear that the budget allocated to the area concerned remains stable. (3) In order to better match the applications for advance payment to the liquidity of the beneficiary, Member States should have the possibility to allow beneficiary organisations to submit applications for advance payments during the implementation of the 3-year work programme. (4) A minimum amount for the security to be lodged when submitting an application for approval of a work programme should be laid down in order to ensure the implementation of the approved work programme. The rules on releasing the security related to advances before the end of each year of implementation of the work programme should be more flexible and aligned with the rules relating to the payment of EU funding. (5) Taking into account that the main objective of having strict deadlines for submitting a payment application is to respect the annual budget life-cycle, Member States should have more flexibility when fixing the deadline to lodge an application for payment as long as payments are made by the Member States by 15 October of the calendar year in which the year of implementation of the work programme ends. (6) To prevent liquidity difficulties, a system of partial payments during each year of implementation of the work programme should be provided for the reimbursement of expenditure already incurred. (7) For the sake of simplification, it should be possible to carry out the verification of the compliance with the conditions for the recognition of beneficiaries on the basis of documents only. (8) Finally, some dates for notifying the Commission of certain information and cross-references between certain provisions of Implementing Regulation (EU) No 615/2014 should be expressed in a clearer way. (9) Implementing Regulation (EU) No 615/2014 should therefore be amended accordingly. (10) Work programmes approved before 1 April 2018 should continue to be governed by the provisions of Implementing Regulation (EU) No 615/2014 applicable at the time of their approval until those programmes come to an end. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 615/2014 is amended as follows: (1) Article 2 is amended as follows: (a) in paragraph 3, the first subparagraph is replaced by the following: In the event of a merger, beneficiary organisations that were previously carrying out separate work programmes shall operate the separate programmes in parallel until 31 March of the year following the merger.; (b) in paragraph 6, points (c) and (d) are replaced by the following: (c) the budget allocated to the area concerned as referred to in Article 3(1) of Delegated Regulation (EU) No 611/2014 remains stable; (d) the transfer of budget from the measure in question to other measures in the area concerned does not exceed EUR 40 000.; (2) Articles 3 and 4 are replaced by the following: Article 3 Advance payments 1. A beneficiary organisation may submit applications for advance payments by dates to be laid down by the Member State. 2. The total advances paid for a given year of implementation of a work programme may not exceed 90 % of the initially approved amount of aid for that work programme. 3. Member State may set a minimum amount for advances and the deadlines for the payment of advances. Article 4 Securities to be lodged 1. The security referred to in Article 7(3)(g) of Delegated Regulation (EU) No 611/2014 shall be at least 10 % of the Union financing applied for. 2. Advances referred to in Article 3 shall be paid subject to the lodging of a security in accordance with Chapter IV of Commission Delegated Regulation (EU) No 907/2014 (*1). The amount of the security shall be equal to 110 % of the advance. 3. Before a date to be stipulated by the Member State and at the latest before the end of each year of implementation of the work programme, beneficiary organisations may lodge with the Member State concerned a request for the release of the security referred to in paragraph 2. In addition to the documents referred to in Article 5(2)(b) and (c), the request shall be accompanied by a detailed description of the stages of the work programme that have been implemented, broken down by areas and measures as detailed in Article 3 of Delegated Regulation (EU) No 611/2014. The Member State shall check those documents and release the security corresponding to the expenditure concerned no later than in the course of the second month following that in which the application is lodged. (*1) Commission Delegated Regulation (EU) No 907/2014 of 11 March 2014 supplementing Regulation (EU) No 1306/2013 of the European Parliament and of the Council with regard to paying agencies and other bodies, financial management, clearance of accounts, securities and use of euro (OJ L 255, 28.8.2014, p. 18).;" (3) Article 5 is amended as follows: (a) paragraph 1 is replaced by the following: 1. For the purposes of payment of EU financing under Article 29(2) of Regulation (EU) No 1308/2013, a beneficiary organisation shall lodge an application for financing with the paying agency of the Member State in the calendar year in which the year of implementation of the work programme ends and at the latest by a date to be determined by the Member State allowing to comply with paragraph 5. The paying agency of the Member State may pay beneficiary organisations the balance of EU financing corresponding to each year of implementation of the work programme after checking, on the basis of the annual report referred to in Article 9 or the inspection report referred to in Article 7, that the measures corresponding to each instalment of the advance referred to in Article 3 have actually been carried out.; (b) in paragraph 5, the first sentence is replaced by the following: No later than 15 October of the calendar year in which the year of implementation of the work programme ends and once it has carried out the examination of the supporting documents and the checks referred to in Article 6, the Member State shall pay the EU financing that is due and, as appropriate, release the security referred to in Article 4(2).; (4) the following Article 5a is inserted: Article 5a Partial payments 1. Member States may permit beneficiary organisations to apply for the payment of the part of the aid corresponding to the amounts already spent under the work programme. 2. The applications referred to in paragraph 1 may be submitted at any time, but no more than twice each year of implementation of the work programme. In addition to the documents referred to in Article 5(2)(b) and (c), applications shall be accompanied by a detailed description of the stages of the work programme that have been implemented, broken down by areas and measures as detailed in Article 3 of Delegated Regulation (EU) No 611/2014. 3. Payments in respect of the applications referred to in paragraph 1 shall not exceed 80 % of the part of the aid corresponding to the amounts already spent under the work programme for the period concerned. Member States may set a minimum amount for partial payments and deadlines for the submission of applications.; (5) in Article 6, the following paragraph 6 is added: 6. Member States may carry out the verification of the compliance with the conditions for the recognition of beneficiaries as referred to in paragraph 1(a) on the basis of documents only.; (6) Article 10 is amended as follows: (a) paragraph 1 is amended as follows: (i) the introductory phrase is replaced by the following: At the latest by 31 January before the start of the new 3-year work programme, the competent authorities shall notify the Commission of the national measures implementing this Regulation, and in particular those relating to:; (ii) points (c) and (d) are replaced by the following: (c) the minimum allocation of Union funding to specific areas referred to in Article 5 of Delegated Regulation (EU) No 611/2014, the goals and priorities of the olive sector referred to in Article 6(1)(a) of that Delegated Regulation and the quantitative and qualitative indicators referred to in Article 7(3)(f) of that Delegated Regulation; (d) the dates referred to in Articles 5(1) and 5a(3) of this Regulation;; (b) in paragraph 3, the introductory phrase is replaced by the following: No later than 20 October following each year of implementation of the work programme, the competent authorities shall transmit to the Commission a report on the implementation of this Regulation comprising at least the following information:. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply to work programmes that will start from 1 April 2018 and their approval processes. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 549. (2) OJ L 347, 20.12.2013, p. 671. (3) Commission Implementing Regulation (EU) No 615/2014 of 6 June 2014 laying down detailed rules for the application of Regulation (EU) No 1306/2013 of the European Parliament and of the Council and Regulation (EU) No 1308/2013 of the European Parliament and of the Council in respect of work programmes to support the olive oil and table olives sectors (OJ L 168, 7.6.2014, p. 95).